J-S54004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ROBERT EUGENE WEBB                       :
                                          :
                    Appellant             :   No. 1618 MDA 2018

      Appeal from the Judgment of Sentence Entered August 29, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0000331-2018


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                         FILED DECEMBER 19, 2019

      Robert Eugene Webb appeals from his August 29, 2018 judgment of

sentence of one to three years of incarceration, which was imposed following

his conviction at a jury trial of criminal attempt – forgery. We affirm.

      The record reveals the following. On October 6, 2017, Appellant entered

the York Traditions Bank in York Township, Pennsylvania, and presented for

payment a $2,271.71 check, payable to him, drawn on the account of

Yorktowne Settlement Company, a title insurance agency.         The check was

endorsed with Appellant’s signature. A bank employee contacted Yorktown

Settlement to investigate whether the check was genuine, and spoke to Ms.

Sharon Reimold, the owner and President of the company. See N.T., 7/17/18,

at 67. Ms. Reimold ascertained that Appellant was not a client of Yorktown

Settlement, and that the check issued to Appellant was not genuine. Id. at

68-69. She conveyed that to bank personnel, who summoned police.
J-S54004-19



      Officer Andy Mallette of the York Area Regional Police Department

responded. He interviewed Appellant in the bank, and Appellant told him that

he received the check from a friend at Yorktowne Settlement Company, but

did not name the friend or provide a reason why the friend had given him the

check. Id. at 80. He identified the signature on the back of the check as his

signature. Id. at 81. Sergeant Peter Montgomery arrived at the bank after

Appellant had been arrested. He recalled Appellant telling the two officers

that a co-worker gave him the check, but he did not identify the co-worker or

offer any explanation as to why the co-worker would give him such a check.

      Appellant was transported to the police station.     Detective Sergeant

Weyth Barley, Jr. interviewed Appellant in the holding area. Appellant told

him that a friend gave him the check. Officer Buschman entered the room,

and he and Appellant argued. Id. at 97. Appellant then told police that he

had been in Harrisburg, where he was picked up by two black males in a blue

car at Sixth and Raleigh. Id. The men asked him for his identification, took

it, and disappeared for a while. They returned with the check, and drove him

to the bank in York to cash it. Id. at 98.

      Ms. Reimold testified at trial that the check bore a hologram sticker logo

that was not present on genuine Yorktowne Settlement checks and was of a

different color. Id. The number of the check had yet to be issued by the

company. Id. at 70. After examining the signature of the person authorizing

payment of the check, she testified that it was not her signature or the

signature of anyone authorized to sign the company’s checks. Id.

                                     -2-
J-S54004-19


      The jury found Appellant guilty of attempted forgery, and he was

sentenced on August 29, 2018.        He filed a timely post-sentence motion

challenging the weight of the evidence, which was denied by order of

September 14, 2018. Appellant filed this appeal on September 26, 2018, and

complied with the trial court’s order to file a concise statement of errors

complained of on appeal. The court issued its Pa.R.A.P. 1925(a) opinion, and

the matter is ripe for our review.

      Appellant presents two issues for our consideration:

      1)   The Commonwealth failed to present sufficient evidence in
           order to convict Appellant beyond a reasonable doubt of
           criminal attempt – forgery because there was no evidence
           Appellant knew the check he passed was fake, nor that he
           intended to pass a fake check.

      2)   The trial court erred when it denied Appellant’s request for a
           new trial because the weight of the evidence demonstrated
           that Appellant did not know the check he passed was fake,
           nor that he intended to pass a fake check. The jury’s verdict
           shocks the conscience and a new trial should have been
           granted.

Appellant’s brief at 5.

      Our standard of review for a sufficiency challenge is well settled:

      A claim challenging the sufficiency of the evidence presents a
      question of law. We must determine “whether the evidence is
      sufficient to prove every element of the crime beyond a
      reasonable doubt.” We “must view evidence in the light most
      favorable to the Commonwealth as the verdict winner, and accept
      as true all evidence and all reasonable inferences therefrom upon
      which, if believed, the fact finder properly could have based its
      verdict.”

      Our Supreme Court has instructed: The facts and circumstances
      established by the Commonwealth need not preclude every


                                     -3-
J-S54004-19


     possibility of innocence. Any doubts regarding a defendant’s guilt
     may be resolved by the fact-finder unless the evidence is so weak
     and inconclusive that as a matter of law no probability of fact
     may be drawn from the combined circumstances. Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     trier of fact while passing upon the credibility of witnesses and the
     weight of the evidence produced, is free to believe all, part or none
     of the evidence.

     In addition, “the Commonwealth may sustain its burden by means
     of wholly circumstantial evidence, and we must evaluate the entire
     trial record and consider all evidence received against the
     defendant.”

Commonwealth v. Green, 203 A.3d 250, 252-53 (Pa.Super. 2019) (en

banc) (quoting Commonwealth v. Orie, 88 A.3d 983, 1013-14 (Pa.Super.

2014) (citations omitted).

     The underlying offense is forgery.

     (a)   Offense defined. A person is guilty of forgery if, with
           intent to defraud or injure anyone, or with knowledge that
           he is facilitation a fraud or injury to be perpetrated by
           anyone, the actor:

           (1)   alters any writing of another without his authority;

           (2)   makes, completes, executes, authenticates, issues or
                 transfers any writing so that it purports to be the act
                 of another who did not authorize that act, or to have
                 been executed at a time or place or in a numbered
                 sequence other than was in fact the case, or to be a
                 copy of an original when no such original existed; or

           (3)   utters any writing which he knows to be forged in a
                 manner specified in paragraphs (1) or (2) of this
                 subsection.

     (b)   Definition. — As used in this section the word “writing”
           includes printing or any other method of recording
           information, money, coins, tokens, stamps, seals, credit

                                     -4-
J-S54004-19


            cards, badges, trademarks, electronic signatures and other
            symbols of value, right, privilege, or identification.

18 Pa.C.S. § 4101.

      A criminal attempt is committed when “with intent to commit a specific

crime, he does any act which constitutes a substantial step toward the

commission of that crime.” 18 Pa.C.S. § 901(a).

      Appellant contends that although the Commonwealth offered evidence

that the check was fraudulent, it failed to produce either direct or

circumstantial evidence that Appellant knew the check was fraudulent. He

relies upon Commonwealth v. Gibson, 416 A.2d 543 (Pa.Super. 1979), for

the proposition that the mere possession of a fraudulent check does not prove

that the individual forged the check himself, or that he knew it was forged.

Appellant’s brief at 12.

      The Commonwealth counters that Appellant’s “knowledge that the check

was fraudulent was apparent based upon the totality of the circumstances.”

Commonwealth’s brief at 13.        The Commonwealth points to Appellant’s

inconsistent stories to police when he was questioned about the origin of the

check, and cites Commonwealth v. Bradley, 69 A.3d 253, 258-59

(Pa.Super. 2013), holding that such contradictory accounts are circumstances

indicative of guilt.   When first confronted at the bank by Officer Mallette,

Appellant claimed the check belonged to him and questioned why the police

had been called. Shortly thereafter, he told the police officer that he obtained

the check from a friend who worked at Yorktowne Settlement, but he did not

                                     -5-
J-S54004-19


know the friend’s name. Nor could he explain why he was entitled to the

funds.    After he was arrested and awaiting transport to the police station,

Appellant said he received the check from a co-worker, but again he could not

identify that person. Upon further questioning at the police station, Appellant

told police that two men in a blue car picked him up in Harrisburg, took his

identifying information, left him in the car, and returned with the check

payable to him. They drove him to the bank in York so that he could cash it.

Again, he could not describe the two men, their car, or explain why he would

have     received   the   check.   Such   inconsistencies,   according   to   the

Commonwealth, permitted the jury to infer that Appellant knew the check was

fraudulent. Commonwealth’s brief at 16.

       In support of its position that the evidence was sufficient, the

Commonwealth directs our attention to Green, supra.            Green cashed a

fraudulent check on which he was the payee, and which listed his address,

admittedly knowing that he was not entitled to the funds. This Court held that

the foregoing facts, together with Green’s statement to police that he “only

did it once,” and his denial of any knowledge as to the origin of the checks,

was sufficient evidence to prove that he knew that the check was fraudulent.

The Commonwealth maintains that although Appellant did not admit that he

only did it once, under the circumstances, he uttered the check knowing that

it was not legitimate.




                                     -6-
J-S54004-19


      The Commonwealth distinguishes Gibson, as the instant case involved

more than mere possession of a forged personal check made payable to cash.

Appellant’s name and address appeared on the check, and Appellant had no

connection to Yorktowne Settlement, the payor.          Nonetheless, Appellant

admittedly endorsed the check and tried to cash it.

      We agree with the Commonwealth that the instant case is more

analogous to Green than Gibson. As in Green, the check was made payable

to Appellant, bore his address, and was endorsed by him, and he had no

connection to or expectation of payment from the issuing company. Although

Appellant did not admit that he “only did it once” as in Green, his inconsistent

explanations of how he acquired the check permitted the jury to reasonably

infer that he endorsed and presented it for payment knowing that it was

fraudulent. Hence, the evidence was legally sufficient to support Appellant’s

conviction of attempted forgery.

      Appellant’s final contention is that the jury’s verdict was against the

weight of the evidence. The law is well settled that the weight of the evidence

is a matter for the fact finder, who is free to believe all, part, or none of the

evidence and to assess the credibility of the witnesses. “A new trial is not

warranted because of a mere conflict in the testimony. . . . Rather, the role

of the trial judge is to determine that notwithstanding all the facts, certain

facts are so clearly of greater weight that to ignore them or to give them equal




                                      -7-
J-S54004-19


weight with all the facts is to deny justice.” Commonwealth v. Rosser, 135
A.3d 1077, 1090 (Pa.Super. 2016) (en banc).

      Our role on appeal is limited to determining whether the trial court

abused its discretion in determining that the verdict did not shock its

conscience.   Id.    In doing so, we do not review the underlying question

whether the verdict is against the weight of the evidence, but rather, the trial

court’s exercise of its discretion.   “Because the trial judge has had the

opportunity to hear and see the evidence presented, an appellate court will

give the gravest consideration to the findings and reasons advanced by the

trial judge when reviewing a trial court's determination that the verdict is

against the weight of the evidence.” Orie, supra at 1015. This is why it is

often said that a trial court’s denial of a post-sentence motion “based on a

weight of the evidence claim is the least assailable of its rulings.”

Commonwealth v. Diggs, 949 A.2d 873, 880 (Pa. 2008).

      The trial court correctly stated that the verdict was not to be disturbed

on such a basis unless it was “so contrary to the evidence as to shock one’s

sense of justice.”     Trial Court Opinion, 6/18/19, at 12, 13 (quoting

Commonwealth v. Ramtahal, 33 A.3d 602, 609 (Pa. 2011)). The court

noted that there was evidence that the jury could have relied upon to acquit

Appellant, such as the fact that he used his real name and did not flee prior

to the arrival of police. Nonetheless, in light of the evidence in support of

conviction, the trial court stated it was not shocked by the verdict and, thus,


                                      -8-
J-S54004-19


could not disturb it. Id. at 14. We find no abuse of discretion on the part of

the trial court.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2019




                                    -9-